Citation Nr: 1608187	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-09 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, memory loss, loss of appetite, and a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from July 1972 to November 1972 and from February 2003 to December 2003.  He had additional periods of inactive service with the Army Reserve National Guard.  He had service in Southwest Asia.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the San Juan, Puerto Rico, Regional Office (RO) which denied service connection for PTSD, for loss of appetite, and for depression, anxiety, memory loss, and sleep problems.  In September 2011, the Board remanded the issue of service connection for a psychiatric disability, to include PTSD, depression, anxiety, memory loss, and sleep problems and the issue of service connection for a disability manifested by loss of appetite, to the RO for additional action.  In December 2014, the Board remanded the issue of service connection for a psychiatric disability, to include PTSD, depression, anxiety, memory loss, loss of appetite, and a sleep disorder, to the RO for additional action.


FINDING OF FACT

An acquired psychiatric disorder originated during active service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection for an acquired psychiatric disorder is warranted because he developed symptoms, including those of PTSD, anxiety, and depression, as a result of his deployment in Southwest Asia.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include psychoses, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Private psychiatric treatment records from August 2004 to July 2006 provide that the Veteran exhibited symptoms of anxiety, depression, social phobias, an inability "to handle his daily life," insomnia, poor concentration, irritability, seeing shadows, flashbacks to his 2003 deployment, nightmares about the war in Iraq, poor emotional control, and feeling scared since returning from his 2003 deployment.  He was diagnosed with PTSD.

An April 2005 Social Security Administration (SSA) Disability Determination Psychiatric Medical Report states that the Veteran has nightmares about his experiences on deployment in 2003, has feelings of insecurity in public places, loss of motivation, hostility, edginess, difficulty concentrating or being focused, visual hallucinations, anxiousness, and he does not think he deserves to live as a result of his experiences on deployment.  The psychiatrist who provided the report diagnosed the Veteran with PTSD with psychotic features and indicated that his prognosis was "bad" and that he was unable to handle his own financial affairs.

In August 2005, the Veteran was determined by SSA to be disabled due to anxiety related disorders and it was noted that he has "marked limitations due to an emotional condition in areas such as:  understanding and memory, sustain[ed] attention and persistence, social interaction and adaptation."

A September 2007 written statement from the Veteran provides that he was nervous, confused, and anxious while on deployment in 2003.  When he returned, he had to see a private psychiatrist due to stress and anxiety and because he could not eat or sleep well.

The report of a November 2011 VA examination provides that the Veteran has a diagnosis of depressive disorder, not otherwise specified, by history.  The examiner stated that this disorder was at least as likely as not incurred in or caused by service.  As the Board noted in its 2014 Remand, "Although the examiner noted that the Veteran's private treatment records included a diagnosis of PTSD, she concluded, without explanation, that the Veteran does not have a mental disorder that conforms to DSM-IV criteria."  As such, this examination is of little probative value.

In a May 2015 medical opinion completed by the same examiner who administered the Veteran's November 2011 VA examination, the examiner stated that she "found no evidence of psychiatric symptomatology meeting criteria for any diagnosis" at his November 2011 VA examination and "no criteria for a diagnosis of PTSD."  She noted that, at that examination, the Veteran denied having any mental symptoms.  She also stated that "Assigning a diagnosis at a particular exam doesn't mean that [the Veteran] didn't have criteria for a [PTSD] diagnosis in the past (from 2004 to 2006, private psychiatric evaluation dates).  It means he didn't comply with its criteria at a particular exam."  The examiner further stated that the Veteran's depressive disorder by history is not related to service.  She noted that this was in opposition to the opinion she gave in November 2011.  Her rationale for changing her opinion was that "there was no impairment in the period after discharge in 1994.  [The Veteran] sought psychiatric treatment for the first time in [August 2004] for Social Security determination purposes."  There is no evidence in the record that the Veteran was discharged in 1994.  This Veteran sought private psychiatric treatment in August 2004 following a deployment that ended in December 2003.  Because of the inconsistencies and inaccuracies in the examiner's statements, the May 2015 medical opinion is of little probative value.

Because the November 2011 VA examination report, and subsequent May 2015 medical opinion, are of little probative value, and the Veteran was treated for an acquired psychiatric disorder that included psychotic features within the year following his deployment, a preponderance of the evidence supports that the Veteran's acquired psychiatric disorder originated in service.  Therefore, service connection is warranted and the claim must be granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


